DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 17 March 2022, wherein: 
Claims 1-8 are amended.
Claims 1-8 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1, 4, 7, and 8 are inconsistently formatted.  In particular, some limitations end with commas and other limitations end with semi-colons.  Uniformity is recommended.  It is noted that standard practice is to use semi-colons.
Claim 1 recites “a content of control of the second device which related to instructing the first device to give the presentation”.  The language “which related to” is grammatically incorrect and appears to be a typo when compared to similar language in claims 7 and 8 which recite “which relates to”.
Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code 112(f) not included in this action can be found in a prior Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first communication interface configured to obtain physiological information of the subject and physiological information of a non-subject” in claim 1.
“a second communication interface configured to communicate with a first device” in claim 1.
“the determining unit changes at least one of the content of control of the first device and the content of control of the second device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a first communication interface configured to obtain physiological information of the subject and physiological information of a non-subject” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the originally filed disclosure is silent regarding “a first communication interface configured to obtain physiological information of the subject and physiological information of a non-subject.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the determining unit changes at least one of the content of control of the first device and the content of control of the second device” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 7, and 8, it is unclear what constitutes a “content of control”.  This appears to be a direct translation from a foreign language and is not defined nor explicitly described in the disclosure.  For instance, the specification recites that Fig. 3 is a diagram illustrating a content of control based on the method of evaluating the stress states and the result of evaluation in the embodiment.  However, Fig. 3 only illustrates a stress index of a mother and a stress index of a preschool child over time in relation to a threshold.  While the claims have been amended to recite that a content of control of the first device “which relates to the presentation to induce the behavior of the subject” and a content of control of the second device “which relates to instructing the first device to give the presentation”, this does not provide any information as to what a “content of control” for each device actually is.  The same goes for the added limitations which recite that the content of control of each device includes control of causing each device to give a presentation.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-6 and 8 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-6, the originally filed disclosure is silent regarding “a processor”, let alone a processor configured to perform any of the claimed functionalities as recited in the newly amended claims.  Therefore, this is new matter.  Dependent claims 2-6 and 8 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 1, 7, and 8, the disclosure fails to provide sufficient written description for “controlling at least one of a first device and a second device based on the physiological information of the subject obtained and the physiological information of the non-subject obtained, the first device giving a presentation to induce a behavior of the subject and the second device being used by the non-subject to input induction information to give the presentation to the first device, wherein the controlling includes: evaluating a mental state of the subject and a mental state of the non-subject based on the physiological information of the subject obtained and the physiological information of the non-subject obtained, determining at least one of (1) a content of control of the first device which relates to the presentation to induce the behavior of the subject and (2) a content of control of the second device which relates to instructing the first device to give the presentation, the determining being based on a result of evaluation in the evaluating,” and “wherein the content of control of the first device includes control of causing the first device to give the presentation based on the induction information input by the non-subject using the second device or control of causing the first device to change the presentation irrespective of whether or not the induction information has been input, and the content of control of the second device includes control of causing the second device to give a presentation to change the content of control of the first device or control of causing the second device to present information on changing the presentation to induce the behavior of the subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at para. 44 which discusses calculating a heart rate and a heart rate variability, but then in para. 45 merely recites that one or more of the indices above are used to evaluate the stress states of the preschool child and the mother without providing a disclosure of analyzing the indices to identify stress states, including incorporating contextual information to rule out false positives or false negatives.  Dependent claims 2-6 and 8 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 2, for the same reasoning as identified above with respect to evaluating a mental state in independent claim 1, the disclosure fails to provide sufficient written description for “wherein based on the physiological information, the processor is further configured to calculate a change over time of a stress index indicating the mental state, and outputs an evaluation result that the mental state represents a stressed state when a value of the stress index is larger than a threshold for a predetermined time or a predetermined number of times” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 3-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 3, the disclosure fails to provide sufficient written description for “when the processor is further configured to output an evaluation result that at least the non-subject is in a stressed state, the determining unit changes at least one of the content of control of the first device and the content of control of the second device” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at para. 52 which merely examples changing content of control in results-based language.    


Regarding claim 4, the disclosure fails to provide sufficient written description for “wherein the processor is further configured to evaluate whether the subject has performed a predetermined target behavior, and when the processor outputs an evaluation result that the subject has not performed the target behavior and the non-subject is in a stressed state, the processor is further configured to change at least the content of control of the first device to a control to give a presentation to raise a motivation of the subject to perform the target behavior” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure is silent regarding how the evaluating unit evaluates whether the subject has performed a predetermined target behavior nor how the determining unit changes at least the content of control of the first device to a control to give a presentation to raise a motivation of the subject to perform the target behavior.  It merely provides conclusory statements that they do.  See, for example, at least para. 53 and 54.  Thus, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.    

Regarding claim 5, the disclosure fails to provide sufficient written description for “when the processor outputs an evaluation result that the subject is in a stressed state, the processor is further configured to change at least the content of control of the first device to a control to give a presentation to stop behavior induction of the subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at para. 55 which merely examples changing content of control in results-based language.  Dependent claim 6 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claim 6, the disclosure fails to provide sufficient written description for “when the content of control of the first device is changed to the control to give the presentation to stop the behavior induction of the subject, the processor is further configured to change the content of control of the second device to a control to notify the non-subject of stop of the behavior induction” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, there is no indication of identifying that the behavior induction is actually stopped. 

Claim Rejections - 35 USC § 102 and 103
Regarding the prior art of record, some elements of the claims are taught by the prior art of record {in particular, Seiko Epson (US 2018/0024621) cited by Applicant, and Nizan (US 2003/0149344), Kissoon et al. (US 8,523,571), and Jang et al. (US 2014/0234815)}, they do not teach all of the elements nor is there sufficient motivation to combine these references under 35 USC 103.

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the non-compliant IDS, Applicant asserts that a supplemental IDS including the English language translation of the non-patent literature document is submitted.
Examiner notes that while this supplemental obviates the first issue identified in the Office Action mailed 22 December 2021, it does not obviate the issue regarding a listing of references in the specification.

Regarding Applicant’s arguments against the objections to the claims, Applicant asserts that claims 1 and 7 have been amended to obviate these objections.
Examiner respectfully disagrees.  The amendments do not address all of the inconsistent formatting.  Additionally, the amendments necessitate additional objections.

Regarding Applicant’s arguments against the interpretations of the claims under 35 USC 112(f), Applicant asserts that claims 1 and 3-6 have been amended so that these claims can no longer be interpreted under 35 USC 112(f).
Examiner respectfully disagrees.  While the amendments have removed some interpretations under 35 USC 112(f), they have maintained at least one interpretation and necessitated new interpretations.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b) and 112(a), Applicant asserts that the claims have been amended to overcome these rejections.
Examiner respectfully disagrees.  While a few rejections under 35 USC 112(b) have been rendered moot due to the removal of some elements interpreted under 35 USC 112(f), several still remain.  Additionally, the rejections, and in particular those under 35 USC 112(a) have been updated to address the amendments to the claims.
Applicant also asserts that support for the amendments can be found at least in para. 24, 25, 27, 51, 52, and 54-56 of the specification and Fig. 4.
Examiner respectfully disagrees.  Nowhere in the specification or the drawings is support for a newly claimed processor configured to perform the claimed functions.  Thus, this is new matter.  Furthermore, none of these identified paragraphs or figures provide more than reciting that a function is performed in results-based language.  Applicant is reminded that claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  
The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715 

/JAMES B HULL/Primary Examiner, Art Unit 3715